Citation Nr: 1808715	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-37 330A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected residual lipoma and cyst removal scars of the left wrist, right leg, and neck.  

2.  Entitlement to service connection of loss of anal sphincter control. 

3.  Entitlement to a compensable initial evaluation for service-connected dry eye syndrome.
 
4.  Entitlement to an initial compensable evaluation for service-connected residuals of a left thumb fracture, including arthritis.

5.  Entitlement to an increased initial evaluation for service-connected left upper extremity radiculopathy, currently evaluated 10 percent disabling prior to March 7, 2017, and 20 percent, thereafter.




ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran expressed timely disagreement with this denial, and the present appeal ensued.  The Board notes that the Veteran filed his initial claims for VA benefits as a part of the Benefits Delivery at Discharge Program (BDD) program, and, while the Salt Lake City RO undertook the initial adjudication, jurisdiction of the appeal was transferred to the VARO in Houston, Texas, who certified the appeal to the Board.  

Unfortunately, due to personnel changes at the Embassy in Brasilia, there were minimal actions taken on this appeal between October 2009 and July 2014, causing significant delays.

In a June 2017 Decision Review Officer (DRO) decision, the Houston RO partially granted two issues seeking increased initial evaluations.  As neither partial allowance represented a complete grant of the benefits sought, those issues remain in appellate status and have been recharacterized as stated on the title page, to include the staged evaluation for service-connected radiculopathy of the left upper extremity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Representation

The record reflects that the Veteran was initially represented in his VA-related issues by the Texas Veterans Commission, as there is a completed VA Form 21-22 to that effect dated in December 2005.  However, less than a month after the August 2017 certification of the Veteran's appeal to the Board, he asserted his wishes to revoke this Veterans Service Organization (VSO) and proceed pro se.  As this request was made to VA within 90 days of certification, the Board considers this to be an effective revocation, and the Veteran will proceed in these matter pro se.  38 C.F.R. § 20.1304 (a) (2017).  

The Board notes that the Veteran's post-service employment has seen him stationed, primarily, throughout Central and South America - he currently lives in Brazil.  As such, easy accessibility to a VSO may be extremely limited.  If the Veteran should choose new representation after this remand, commensurate changes should be made within VA's systems to avoid a possible privacy violation.

The issues of (1) entitlement to an increased initial evaluation for service-connected left upper extremity radiculopathy, currently evaluated 10 percent disabling prior to March 7, 2017, and 20 percent, thereafter, (2) entitlement to an initial compensable evaluation for service-connected residuals of a left thumb fracture, including arthritis, and (3) entitlement to a compensable initial evaluation for service-connected dry eye syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period from May 1, 2006, the Veteran's cyst removal scar of the left wrist is painful on examination, but is not deep, does not cause limitation of motion, and measures less than 6 square inches in size.

2.  For the entire rating period from May 1, 2006, the Veteran's lipoma removal scar of the right leg is painful on examination, but is not deep, does not cause limitation of motion, and measures less than 6 square inches in size.

3.  For the entire rating period from May 1, 2006, the Veteran's lipoma removal scar of the neck is painful on examination, but is not deep, does not cause limitation of motion, and measures less than 6 square inches in size.

4.  By way of a September 2017 written correspondence, prior to promulgation of a decision, the Veteran withdrew his appeal with regard to the issue seeking to establish service connection of loss of anal sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no higher, for the Veteran's cyst removal scar of the left wrist are met for the entire rating period from May 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  

2.  The criteria for an initial 10 percent evaluation, but no higher, for the Veteran's lipoma removal scar of the right leg are met for the entire rating period from May 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  

3.  The criteria for an initial 10 percent evaluation, but no higher, for the Veteran's lipoma removal scar of the neck are met for the entire rating period from May 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  

4.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection of loss of anal sphincter control has been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  As the Veteran filed his initial claims during his active duty, as a part of the BDD program, he received notice of the elements necessary to establish service connection and how VA determines disability evaluations and effective dates.  The Veteran's appeal proceeds from the initial evaluations assigned for his painful scars.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  No further notice is required. 

With regard to the duty to assist, VA obtained all identified, available medical evidence. The Veteran was also afforded VA examinations to assess the severity of his scars, most recently in October 2016.  There is no argument or indication that the examinations are inadequate.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the issues decided herein.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 47 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Increased initial evaluations - residual lipoma and cyst removal scars

The Veteran is currently assigned a 20 percent evaluation for three painful scars under the current criteria for evaluating scars, and he seeks a higher initial evaluation under the former criteria.  Specifically, in a September 2017 statement, the Veteran asserts that, due to the age of his appeal, the former criteria for evaluating service-connected scars are applicable to the issue currently before the Board, and under these criteria, he is entitled to three separate 10 percent evaluations (one for each painful scar) - which combines to a 30 initial evaluation, and a partial grant of the benefits sought.  38 C.F.R. § 4.25 (2017).  After review of the file, and for the reasons stated below, the Board agrees.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage evaluations are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Skin disabilities are rated under 38 C.F.R. § 4.118.  During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was December 2005 and review under the revised criteria has not been expressly requested.  On the contrary, in his September 2017 statement, the Veteran specifically requests evaluation under the former criteria.  Nevertheless, since the Veteran's claim was pending at the time of the regulatory amendments, he is entitled to the application of the criteria that are the most favorable to his appeal, for the period during which both could apply.  See VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  A new regulation applies, if at all, only to the period beginning with the effective date of the new regulation.  See 38 U.S.C.A. § 5110 (g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114 (2017). 

The Board notes that, in the most recent readjudication of this issue, the RO rated the Veteran's painful scars under the current version of Diagnostic Code 7804, assigning a 20 percent rating.  In doing so, the RO erroneously applied the current criteria to a period prior to the effective date of the new regulation.  38 C.F.R. § 4.118 states that in no case will the award under the current criteria be effective before October 23, 2008.  In light of this, the Board will apply the previous criteria when considering whether the Veteran is entitled to an evaluation in excess of 20 percent for the entirety of the appeal period.  Diagnostic Code 7804, as it existed prior to October 23, 2008, provided for a single 10 percent rating for each scar that was painful on examination.  As noted above, doing so would allow for three separate 10 percent evaluations for each painful scar noted on examination, and combining these evaluations under 38 C.F.R. § 4.25 results in a 30 percent evaluation, which is a partial allowance of the Veteran's appeal.  This is true throughout the entirety of the appeal period.  

All potentially applicable Diagnostic Codes (former and current) have been considered, and the Veteran is not entitled to an evaluation in excess of that assigned, herein.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Specifically, the evidence does not show that any of the Veteran's scars are deep, cause limited motion, and/or are at least 6 square inches in size.  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).  His symptomatology is fully contemplated by the schedular evaluation criteria, and there has been no argument to the contrary.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 2008).

In sum, the evidence of record shows that the Veteran's residual lipoma and cyst removal scars of the left arm, right leg, and neck, each warrant a 10 percent evaluation, but no more, for the entire appeal period.  Combining these three separate 10 percent evaluations under 38 C.F.R. § 4.25 results in a 30 percent evaluation, which is a partial allowance of the Veteran's appeal.  

Withdrawn Issue

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (c) (2017) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)). 

By correspondence from the Veteran dated in September 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal for the issue of entitlement to service connection of loss of anal sphincter control.  As such, the Board finds that the criteria for such a withdrawal have been met with regard to that issue.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

An initial evaluation of 10 percent for a cyst removal scar of the left wrist is granted from May 1, 2006.

An initial evaluation of 10 percent for a lipoma removal scar of the right leg is granted from May 1, 2006.

An initial evaluation of 10 percent for a lipoma removal scar of the neck is granted from May 1, 2006.

The appeal as to entitlement to service connection of loss of anal sphincter control is dismissed.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate his appeal with regard to the issues enumerated below.

Dry eye syndrome

The Veteran was most recently provided a VA examination to determine the severity and frequency of the manifestations of his service-connected dry eye syndrome disability in October 2013 - more than four years ago.  It appears that a more recent VA examination was scheduled to be completed in Brazil; however, a written statement from the clinician who conducted the other requested examinations noted that a Disability Benefits Questionnaire (DBQ) pertaining to eye disabilities was not provided, so it doesn't appear that the eye examination was completed.  The United States Court of Appeals for Veterans Claims (the Court) has consistently held that examination this old are not adequate to effectively evaluate a service-connected disability.  As such, this issue must be remanded for an adequate and contemporaneous VA medical examination which describes the current severity and frequency of the manifestations of this disability.  



Left thumb arthritis and left arm radiculopathy

The Veteran underwent VA examinations to determine the severity and frequency of the manifestations of these two disabilities on January 2016 and June 2016, which were conducted by a general clinician and an orthopedic specialist.  In statements from general clinician after completion of the examinations, it was noted that the provided DBQ for peripheral nerves was inadequate to fully explain the Veteran's complete disability picture with regard to his radiculopathy.  This is in line with the Veteran's September 2017 statement that consideration should be given to whether the service-connected disability relating to the left arm (not hand) involves the entire radicular group rather than just one of these nerves.  Moreover, as both disabilities affect the left hand, it appears that the disabilities result in overlapping symptomatology that is not clearly attributed to one disability or the other.  

In sum, to ensure that the Veteran is provided examinations which adequately and fully describe the functional impairment stemming from each of these disabilities without offending VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, the Board concludes that further examination (orthopedic and neurologic) examination of the Veteran's left arm and hand are necessary on remand.  

Finally, it is unclear where the Veteran receives medical treatment, as the record is devoid of any post-service treatment records from any hospital in Brazil.  As it appears that the Veteran is a government employee, it is possible that he receives treatment at a Federal facility.  Nonetheless, on remand, the AOJ should provide him an appropriate release for any post-service treatment records in the case that such is necessary for VA to obtain these records and associate them with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and request that he complete a release for any post-service treatment records that are outstanding and pertinent to his service-connected eye, left arm, and left hand disabilities.  In these releases, the Veteran should provide a time period in which he was treated at each facility identified.  The AOJ should then obtain the records identified by the Veteran. 

All records obtained should be associated with the Veteran's file.  If any identified and requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the file, and the Veteran should be informed in writing.  

2.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected dry eye syndrome.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected dry eye syndrome.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

* If the examiner feels that the provided DBQ is not sufficient to fully describe all manifestations and resulting functional impairment associated with this disability, he or she should clearly augment the provided DBQ with the manifestations not included in the form and comment on each's severity, frequency, and functional impairment.  If the space on the provided form is insufficient to undertake this request, a separate statement from the clinician should be which fulfills the requirement.

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected left thumb disability.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected left thumb disability.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

* The examiner must specifically state whether there are any symptoms affecting the left thumb that are more likely attributable to his service-connected left arm radiculopathy.  Any such symptoms must be fully described, along with an explanation of any such distinction.  

* If the examiner feels that the provided DBQ is not sufficient to fully describe all manifestations and resulting functional impairment associated with this disability, he or she should clearly augment the DBQ with the manifestations not included in the form and comment on each's severity, frequency, and functional impairment.  

4.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected left arm radiculopathy.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected left arm radiculopathy.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

* The examiner must specifically state the nerve(s) involved in this disability, to include whether the entire radicular group is affected - as the symptomatology stemming from each.

* If the examiner feels that the provided DBQ is not sufficient to fully describe all manifestations and resulting functional impairment associated with this disability, he or she should clearly augment the DBQ with the manifestations not included in the form and comment on each's severity, frequency, and functional impairment.  

5.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


